DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 6/30/22 will be treated according to 37 CFR 41.33(a), which states that amendments filed after the date of filing an appeal pursuant to 37 CFR 41.31 and prior to the date a brief is filed pursuant to 37 CFR 41.37 may be admitted as provided under 37 CFR 1.116, in reply to the final rejection. The amendments filed 6/30/22 have been considered but are not deemed to place the application in condition for allowance and will not be entered because, minimally, the proposed amendment introduces new limitations that have not been previously considered and would require further search and consideration.

	If the amendment were entered, claim 1 would introduce a new amino acid sequence that has not been previously considered. This limitation would require further search and consideration, including searching the prior art for the sequence, as well as the corresponding numbering and comparison for the mutations that are applied to the sequence in dependent claims. This new limitation may also raise new issues under 35 U.S.C. 112. The rejections of record are maintained as previously set forth because the arguments thereto are addressed to the un-entered amendment.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        7/14/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645